Citation Nr: 0703768	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD) from 
April 30, 1996 to June 2, 2003. 

2.  Entitlement to an initial disability rating greater than 
50 percent for PTSD as of June 2, 2003. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411, post-traumatic stress disorder.  
38 C.F.R. § 4.130 (2006).  From April 30, 1996 to June 2, 
2003, the veteran's PTSD was rated as 30 percent disabling.  
As of June 2, 2003, the veteran's disability is rated as 50 
percent disabling.  The veteran seeks a higher rating for 
both time periods.  

Because the veteran appealed the initial rating assigned in 
the October 2003 rating decision on appeal, the Board must 
determine the appropriate evaluation from April 1996 to the 
present, with the possibility of further "staged ratings" 
based upon the facts found during the periods in question.   
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

However, before addressing the merits of a higher rating 
during the periods in question for his service-connected 
PTSD, the Board finds that additional development is 
required.

First, the veteran's original claim of service connection for 
PTSD was received on April 30, 1996.  During the course of 
the appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  If a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question. 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this 
case, from April 30, 1996 to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this regard, the RO did not provide the veteran with a 
copy of the previous regulations pertaining to mental 
disorders in effect prior to November 7, 1996.  Nor is there 
any indication in the claims folder that the RO actually 
considered the previous regulations when evaluating the 
veteran's PTSD disability in either the rating decision or 
statement of the case (SOC).  Therefore, the Board cannot 
consider the previous regulations as such consideration may 
be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

A remand is required for the RO to provide the veteran with a 
copy of the previous regulations pertaining to mental 
disorders in effect prior to November 7, 1996.  The RO must 
then proceed to apply the previous regulations to the medical 
evidence before November 7, 1996.  As of November 7, 1996, 
the RO must apply whichever version of the rating criteria is 
more favorable to the veteran.    

Second, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice should indicate what information 
or evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  38 C.F.R. § 3.159(b)(1).  The notice 
should also ask the claimant to provide any evidence in his 
possession that pertains to the claim. Id.  Finally, VCAA 
notice should also be compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).    

The Board emphasizes that the increased rating issues on 
appeal arise from an initial rating assigned when the RO 
awarded service connection, such that any original VCAA 
letter should refer to the requirements for establishing 
service connection for his PTSD.  VA's Office of General 
Counsel (GC) has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided.  VAOPGCPREC 8-
2003.  However, in this case, the Board is unable to locate 
in the claims folder any VCAA letter specifically addressing 
either the original service connection issue or subsequent 
increased rating issues that are currently on appeal.  A 
remand is required in order to correct this deficiency. 

Third, before the RO certified the appeal to the Board in 
February 2006, it received additional VA treatment records 
dated from July 2004 though February 2006.  A review of these 
records reveals evidence pertinent to the increased rating 
for PTSD claims on appeal.  However, there is no indication 
that the RO has considered this evidence or issued a 
supplemental statement of the case (SSOC) following receipt 
of the evidence.  See 38 C.F.R. § 19.31(b)(1) (a SSOC must be 
furnished when the agency of original jurisdiction receives 
additional pertinent evidence after it issues a SOC but 
before the appeal is certified and transferred to the Board).  
In order to protect the veteran's due process rights, a 
remand is required so that the RO may consider this evidence.

As the veteran is currently receiving a 100 percent 
evaluation due to his service connected disorders, the 
veteran may wish to withdraw his appeal.  In any event, until 
such time, the case is REMANDED for the following action:


1.	The RO must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the increased rating claims 
for PTSD and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice should also ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.  The notice 
must comply with 38 C.F.R. § 3.159(b)(1) 
and also the recent United States Court 
of Appeals for Veterans Claims (Court) 
decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Finally, this 
notice should contain a copy of the 
previous regulations pertaining to 
mental disorders in effect prior to 
November 7, 1996.    

2.	After ensuring proper completion of this 
development, the RO should readjudicate 
the increased rating issues on appeal, 
applying the previous regulations for 
mental disorders to the medical evidence 
in the claims folder from April 30, 1996 
to November 7, 1996.  As of November 7, 
1996, the RO must apply whichever 
version of the rating criteria is more 
favorable to the veteran.  

3.	If the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  
  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


